Title: From John Quincy Adams to George Washington Adams, 29 April 1817
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Craven Street 29. April 1817.
				
				I have received your Letter of the 11th. and your mother has that of the 16th. from Paris. I wrote you by Mr Boyle, and have not written since, supposing a Letter could not reach Paris before you would have left it.—We shall from this day be constantly expecting your return, and I write this merely with the chance of its finding you at Bruxelles.We are preparing with all possible despatch to embark for the United States; but do not yet precisely know from what Port or in what vessel we shall sail—We have finally removed altogether from Little. Ealing, and bade a last Adieu to Boston House yesterday. Your brothers however still remain at School, and were yesterday well.If this Letter reaches you at Bruxelles, and you pass through Ghent on your return, present my affectionate regards to Mr Cornelissen, to whom I gave your Letter, and tell him that I have since received his Discourse to the Botanical Society, though I know not through what channel; and return him many thanks for it.You Speak in your Letters of Mlle. Duchesnois and Mlle. De Vert, and Brunet, and Potier, and Govourlan—but I hope you have not confined your observations or reflections to Plays and Players—Take care never to mistake the relaxation for the business of Life.Present my best Respects to Mr and Mrs Eustis, and Genl: Boyd, and remember me kindly to Mr Storer.I write in haste and am your ever affectionate father
				
					John Quincy Adams.
				
				
			